PER CURIAM.
Franky St. Louis Joseph appeals his conviction for premeditated murder contending, inter alia, that certain comments made by the prosecution in closing argument required a mistrial. Our review of the record leads us to conclude that the strong curative instruction promptly given by the trial court alleviated any possible prejudice, thus the court correctly denied the mistrial motion. See, e.g. Kivett v. State, 629 So.2d 249 (Fla. 3d DCA 1993).
Finding no merit in Joseph’s other contention we affirm his conviction.
Affirmed.